UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. Muzinich & Co. Muzinich Credit Opportunities Fund ANNUAL REPORT December 31, 2013 Table of Contents A Message to our Shareholders 1 Sector Allocation 4 Historical Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 24 Expense Example 25 Trustees and Executive Officers 27 Additional Information 30 Privacy Notice 32 Muzinich Credit Opportunities Fund Dear Investors: Market During the first half of the year, U.S. and European corporate credit markets, led by high yield, generated strong, positive performance for the period despite macro headwinds like the looming U.S. fiscal cliff, the Cyprus bank crisis and the Italian elections.Starting in late May, however, the back half of the year saw corporate credit markets largely driven not by credit quality—which generally remains attractive across both the US and Europe—but by investor responses to broader macroeconomic trends.Most clearly, key return drivers proved to have been the sensitivity of fixed income either to rising interest rates, or to expectations of rising rates, with the markets reacting strongly to any indication that the U.S. Federal Reserve might trim its Quantitative Easing program.By year end as a result, high yield bonds—with their generally shorter durations and higher yields—performed well globally, with European returns outpacing U.S. returns.Senior loans produced a competitive return to U.S. high yield markets as investors subscribed heavily to the perceived interest rate protection afforded them through these floating rate instruments.Investment grade bonds produced a more modest gain in Europe and a modest decline in the U.S., while EM corporate credit markets declined modestly over the year as a whole as well.Seven-to-ten year “benchmark” governments, including U.S. Treasuries, the German Bund, and UK Gilts all declined. Performance From January 3 through December 31, 2013, the Fund’s Supra Institutional Class gained 8.19% net of fees and expenses while the Bank of America Merrill Lynch Global Corporate & High Yield Index (the Fund’s benchmark) returned a more modest 1.58%.The Fund had been positioned all year in the lower duration/higher yielding asset classes as we selected credit risk—which we think benign in today’s environment—over duration risk.From a practical perspective, this drove our allocations toward a heavier weighting in high yield bonds and floating rate senior loans.Solid security selection throughout the rating spectrum reinforced the Fund’s relative success created by our broad allocation themes. A key theme for most of the year was staying in shorter duration, higher yielding global bonds and we believe that should continue to be the case in 2014. However, given that the 10 year U.S. Treasury is yielding close to 3%, there will be relatively more appetite to add some select longer duration bonds globally.This is especially the case in Emerging Market countries where sovereign fundamentals are good and yields are still attractive.The strategy is 1 Muzinich Credit Opportunities Fund trimming European high yield bonds as they have performed exceptionally well and we continue to alternate credit risk based on relative value opportunities. Please note that throughout the year, the Fund used forward currency contracts, which are derivatives, to help hedge currency risk such that investment returns would more closely reflect investment results, rather than relative currency movements. Outlook Earnings season began in mid-January, helping to reinforce the strong fundamentals underlying many corporate balance sheets. Going into 2014, we seek to continue generating competitive returns by focusing on strong credit selection and looking for distinctive relative value opportunities.We are cognizant that the Fed has been withdrawing liquidity, causing headwinds for fixed income investors, and we are positioning the portfolio with this in mind. We believe short duration will potentially continue to outperform long duration, although the relative value between them may narrow.We continue to favor credit over interest rate sensitive securities given the foreseeable rise in rates and remain constructive on higher yielding global bonds given economic growth, the current state of balance sheets and corporate profitability. Sincerely, Michael L. McEachern Portfolio Manager 2 Muzinich Credit Opportunities Fund Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the prospectus.Floating rate loans may not be fully collateralized and therefore may decline significantly in value.The Fund will bear its share of the fees and expenses of investments in underlying funds or ETFs.Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs.Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.The fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Please note that while the fund’s prospectus states that the fund may use leverage, and that it may make short sales of securities, which involves the risk that losses may exceed the original amount invested, the Fund’s portfolio managers do not anticipate engaging in either practice. The Fund will endeavor to limit price fluctuations caused by the changing relative value of currencies in which the Fund invests, but hedging involves costs and there can be no guarantee that the Fund will be perfectly hedged or that the hedging will work as anticipated. A correlation is a statistical measure of how two securities move in relation to each other. Must be preceded or accompanied by a prospectus. Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates. The Bank of America Merrill Lynch Global Corporate & High Yield Index (Gi00) is an unmanaged index tracking the performance of fixed-rate investment grade and below investment grade corporate debt publicly issued in the major domestic and eurobond markets.Qualifying currencies include AUD, CAD, EUR, JPY, GBP, and USD.Qualifying issues must meet minimum size requirements denominated in the currency of issue, and must have a remaining term of at least one year to maturity. It is not possible to invest directly in an index. Muzinich & Co. is a registered investment adviser.The Muzinich Mutual Funds are distributed by Quasar, LLC. 3 Muzinich Credit Opportunities Fund SECTOR ALLOCATION at December 31, 2013 (Unaudited) Sector Allocation % of Net Assets Energy % Telecommunications % Food/Beverage/Tobacco % Super Retail % Cable/Satellite TV % Building Materials % Broadcasting % Services % Food & Drug Retail % Metals/Mining % Containers % Homebuilders/Real Estate % Diversified Financial Services % Technology % Utilities % Railroads % Environmental % Electric-Integrated % Automotive & Auto Parts % Gaming % Capital Goods % Restaurants % Consumer-Products % Cash & Cash Equivalents* 9.5 % % *Represents cash, short-term investments, and other assets in excess of liabilities. 4 Muzinich Credit Opportunities Fund HISTORICAL PERFORMANCE Value of $100,000 vs. Bank of America Merrill Lynch Global Corporate & High Yield Index (Unaudited) Since Ending Returns for the period Inception Value ended December 31, 2013 (1/3/2013) (12/31/2013) Muzinich Credit Opportunities Fund 8.19% Bank of America Merrill Lynch Global Corporate & High Yield Index (Gi00) 1.58% This chart illustrates the performance of a hypothetical $100,000 investment made on January 3, 2013, the fund’s inception, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-MUZINICH (1-855-689-4642). The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 5 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at December 31, 2013 Principal Amount Value CORPORATE BONDS: 83.9% Automotive & Auto Parts: 1.3% Schaeffler Holding EUR 100,000 6.875%, 8/15/18 $ Broadcasting: 2.3% Allbritton Communications Corp. $ 8.000%, 5/15/18 TVN Finance Corporation III EUR 100,000 7.375%, 12/15/20 Building Materials: 6.6% Brand Energy & Infrastructure $ 8.500%, 12/1/211 Cemex España S.A. EUR 100,000 8.875%, 5/12/17 Grohe Holdings EUR 200,000 8.750%, 12/15/172 Xella Holdco Finance S.A. EUR 118,000 9.125%, 9/15/18 Cable/Satellite TV: 6.9% CCO Holdings LLC $ 5.250%, 3/15/211 IAC/InterActiveCorp 4.875%, 11/30/181 Norcell Sweden Holding AB EUR 100,000 10.750%, 9/29/192 Unitymedia GMBH EUR 100,000 7.500%, 3/15/19 Upc Holding B.V. EUR 100,000 8.375%, 8/15/20 Wireline Telecom Services EUR 100,000 7.630%, 9/29/49 Capital Goods: 1.3% GCS Holdings, Inc. 6.500%, EUR 100,000 11/15/18 Consumer-Products: 0.5% NBTY, Inc. $ 9.000%, 10/1/18 Containers: 2.9% Ardagh Packaging Finance PLC EUR 100,000 7.375%, 10/15/17 Beverage Pack EUR 100,000 9.500%, 6/15/17 Beverage Packaging Holdings $ 6.000%, 6/15/171 Diversified Financial Services: 2.3% Aircastle Ltd. 4.625%, 12/15/18 Jerrold FinCo PLC GBP 100,000 9.750%, 9/15/18 Electric-Integrated: 1.6% ENEL S.p.A. GBP 100,000 7.750%, 9/10/75 Energy: 9.7% Basic Energy Services, Inc. $ 7.750%, 2/15/19 Breitburn Energy Partners LP 7.875%, 4/15/22 Calumet Specialty Products Partners LP 7.625%, 1/15/221 Legacy Reserves LP 8.000%, 12/1/201 The accompanying notes are an integral part of these financial statements. 6 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Continued) Principal Amount Value CORPORATE BONDS: 83.9% (Continued) Energy: 9.7% (Continued) Linn Energy LLC $ 7.750%, 2/1/21 $ Memorial Production Partners LP 7.625%, 5/1/211 MOL Hungarian Oil & Gas PLC EUR 150,000 5.875%, 4/20/17 Petróleos de Venezuela, S.A. $ 4.900%, 10/28/14 Environmental: 1.6% Infinis PLC GBP 100,000 7.000%, 2/15/19 Food & Drug Retail: 3.6% Bi-Lo LLC / Bi-Lo Financial Corp. $ 8.625%, 9/15/181 9.250%, 2/15/191 Food/Beverage/Tobacco: 8.3% Agrokor d.d. EUR 100,000 10.000%, 12/7/16 Boparan Finance PLC GBP 100,000 9.875%, 4/30/18 Campofrio Food Group EUR 100,000 8.250%, 10/31/16 JBS SA $ 10.500%, 8/4/16 Post Holdings, Inc. 7.375%, 2/15/22 Gaming: 1.3% Cirsa Funding Luxembourg EUR 100,000 8.750%, 5/15/18 Homebuilders/Real Estate: 2.6% Central China Real Estate Ltd. $ 6.500%, 6/4/18 Dubai Holding Commercial Operations Ltd. GBP 50,000 6.000%, 2/1/17 Metals/Mining: 3.1% Aleris International, Inc. $ 7.625%, 2/15/18 Vedanta Resources PLC 6.750%, 6/7/16 Wise Metals Group LLC 8.750%, 12/15/181 Railroads: 1.9% Brunswick Rail Finance Ltd. 6.500%, 11/1/17 Restaurants: 1.0% DineEquity, Inc. 9.500%, 10/30/18 Services: 4.5% Ahern Rentals, Inc. 9.500%, 6/15/181 Hertz Corp. 6.750%, 4/15/19 Safway Group Holding LLC 7.000%, 5/15/181 Techem GMBH EUR 100,000 6.125%, 10/1/19 Super Retail: 7.6% Academy Finance Corp. $ 8.000%, 6/15/181 The accompanying notes are an integral part of these financial statements. 7 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Continued) Principal Amount Value CORPORATE BONDS: 83.9% (Continued) Super Retail: 7.6% (Continued) Academy Ltd. / Academy Financial Corp. $ 9.250%, 8/1/191 $ DFS Furniture Holdings GBP 100,000 6.517%, 8/15/182 Petco Animal Supplies, Inc. $ 9.250%, 12/1/181 Phones4U Finance PLC GBP 100,000 9.500%, 4/1/18 Sally Holdings LLC $ 6.875%, 11/15/19 Technology: 1.3% Stampos B.V. EUR 100,000 5.228%, 5/15/192 Telecommunications: 9.7% Digicel Group Ltd. $ 8.250%, 9/1/17 Eileme 11.625%, 1/31/20 Frontier Communications Corp. 8.125%, 10/1/18 Intelsat Jackson Holdings S.A. 8.500%, 11/1/19 Sprint Corp. 7.125%, 6/15/241 Sprint Nextel Corp. 9.125%, 3/1/17 UBS AG 8.250%, 5/23/16 Utilities: 2.0% Mirant Mid- Atlantic Trust 9.125%, 6/30/17 NSG Holdings LLC $ 7.750%, 12/15/251 TOTAL CORPORATE BONDS (Cost $8,925,965) BANK LOANS: 6.6% Broadcasting: 3.3% The Tribune Company Term Loan 4.000%, 11/20/20 Univision Communications, Inc. Term Loan 4.000%, 3/1/20 Energy: 2.3% Drillships Financing Holding, Inc. Term Loan 5.500%, 8/17/16 Ocean Rig Term Loan 6.000%, 3/2/21 Pacific Drilling Term Loan 4.500%, 5/18/18 Technology: 1.0% Dell, Inc. Term Loan 4.500%, 4/29/20 TOTAL BANK LOANS (Cost $728,225) The accompanying notes are an integral part of these financial statements. 8 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Continued) Principal Amount Value SHORT TERM INVESTMENTS: 2.3% United States Treasury Bill, $ 0.010%, 1/9/143 $ TOTAL SHORT TERM INVESTMENTS (Cost $249,997) TOTAL INVESTMENTS IN SECURITIES: 92.8% (Cost $9,904,187) Other Assets in Excess of Liabilities: 7.2% TOTAL NET ASSETS: 100.0% $ EUR – Euros GBP – British Pounds 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At December 31, 2013, the value of these securities amounted to $1,892,845 or 17.2% of net assets.None of these securities are considered illiquid. 2 Variable rate security; rate shown is the rate in effect on December 31, 2013. 3 Rate shown represents yield to maturity from the purchase price. SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS U.S. Dollar U.S. Dollar Value of Value of Currency to Currency to Currency be Delivered, at Currency be Received, at Unrealized Settlement to be December 31, to be December 31, Appreciation Date Delivered Received (Depreciation) 4/10/14 $ $ EUR 300,000 $ $ 4/10/14 GBP 800,000 $ ) 4/10/14 EUR 2,400,000 $ ) $ $ $ ) The accompanying notes are an integral part of these financial statements. 9 Muzinich Credit Opportunities Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2013 ASSETS Investments in securities, at value $ (Cost $9,904,187) (Note 2) Cash Foreign currency (Cost $195,822) Receivables: Investment securities sold Interest Due from advisor, net Term Loan Fees Forward currency exchange contracts Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Forward currency exchange contracts Distribution to shareholders Fund accounting fees Administration fees Transfer agent fees Chief Compliance Officer fees Custody fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency Net unrealized appreciation (depreciation) on: Foreign currency Forward currency exchange contracts . ) Foreign currency translation Investments Net assets $ Supra Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Muzinich Credit Opportunities Fund STATEMENT OF OPERATIONS For the Period Ended December 31, 2013* INVESTMENT INCOME Interest $ Dividends Other Income Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Fund accounting fees Legal fees Audit fees Registration fees Transfer agent fees Miscellaneous expense Chief Compliance Officer fees Custody fees Reports to shareholders Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Realized gain (loss) on: Investments Foreign currency Forward currency exchange contracts ) Foreign currency translation ) Net realized gain Change in net unrealized appreciation (depreciation) on: Investments Foreign currency Foward currency exchange contracts ) Foreign currency translation Net unrealized appreciation Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ *Fund commenced operations on January 3, 2013. The accompanying notes are an integral part of these financial statements. 11 Muzinich Credit Opportunities Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended December 31, 2013* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments, foreign currency, forward currency exchange contracts and foreign currency translation Change in net unrealized appreciation on investments, foreign currency, forward currency exchange contracts and foreign currency translation Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) From net realized gain ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares(1) Total increase in net assets NET ASSETS Beginning of period — End of period $ Accumulated net investment loss $ ) Summary of capital share transactions is as follows: Period Ended December 31, 2013* Shares Value Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase $ * Fund commenced operations on January 3, 2013. The accompanying notes are an integral part of these financial statements. 12 Muzinich Credit Opportunities Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended Supra Institutional Class December 31, 2013* Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS Net investment income** Net realized and unrealized loss on investments Total from investment operations LESS DISTRIBUTIONS From net investment income ) From net realized gain ) Total distributions ) Net asset value, end of period $ Total return %^ SUPPLEMENTAL DATA Net assets, end of period (millions) $ Portfolio turnover rate %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived and expenses absorbed %+ After fees absorbed or recouped %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived and expenses absorbed %+ After fees absorbed or recouped %+ * Fund commenced operations on January 3, 2013. ** Calculated based on the average number of shares outstanding. ^ Not Annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 13 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS December 31, 2013 NOTE 1 – ORGANIZATION The Muzinich Credit Opportunities Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end management investment company.The Fund commenced operations on January 3, 2013. The Fund offers three classes of shares: Class A shares, Institutional Shares, and Supra Institutional Shares.Each class of shares has equal rights as to earnings and assets except that each class bears different distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains losses on investments, are allocated to each class of shares based on its relative net assets.Currently, only Supra Institutional Shares are available for purchase. The investment objective of the Fund is to primarily to provide high yield income and capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and the asked prices provided by an independent pricing service.If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, 14 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS December 31, 2013 (Continued) ratings and general market conditions.In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Fixed income debt instruments, such as commercial paper, bankers’ acceptances and U.S. Treasury Bills, having maturity of less than 60 days at the time of purchase are valued at amortized cost.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 15 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS December 31, 2013 (Continued) Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Fund records transfers at the end of each reporting period.The following is a summary of the inputs used to value the Fund’s investments as of the period ended December 31, 2013.See the Schedule of Investments for the industry breakout. 16 Muzinich Credit Opportunities Fund NOTES TO FINANCIAL STATEMENTS December 31, 2013 (Continued) Level 1 Level 2 Level 3 Total Assets: Corporate Bonds $
